Citation Nr: 0719259	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  02-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Comission.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to October 
1973; his service totaled 19 days.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Regional Office (RO) of the Department of Veterans' 
Affairs (VA) in Jackson, Mississippi.  By a decision issued 
in February 2006, the Board, in pertinent part, denied claims 
of entitlement to service connection for a back disorder and 
for a psychiatric disorder.  The veteran appealed the denial 
of those claims to the United States Court of Appeal for 
Veterans Claims (Court).  The Court has vacated the Board's 
denial of those issues, by an Order issued in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Partial Remand underlying the Court's 
April 2007 Order, the parties agreed that remand was 
necessary to provide a thorough and complete VA examination 
to the veteran.  As the Board cannot provide that VA 
examination, the appeal must be Remanded to the agency of 
original jurisdiction.  The parties described as inadequate 
the opinions rendered by the VA examiners, in that the 
examiners who provided the previous VA examinations concluded 
that definite opinions could not be rendered without resort 
to speculation.  The parties suggested that further 
assistance to the veteran and further development of the 
medical reasoning was required.  The Board is, therefore, 
required to Remand this claim for further development.  



Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date and a disability rating if the 
claim for service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).  

The veteran should be advised, in particular, 
that persuasive evidence would include 
evidence that he had a back disorder or a 
psychiatric disorder soon after his service, 
and he should be advised to identify or submit 
any records, including non-clinical records, 
such as statements from others, which might 
show that such disorders were present within 
one year after his service discharge.  

2.  The veteran, (together with his wife, if 
possible, and with the assistance of any 
relatives who may have known how the veteran 
was supporting himself and where he may have 
been obtaining clinical care post-service 
prior to his marriage), should attempt to 
provide VA with the names and address of post-
service employers and providers of any 
clinical care, and the claimant should provide 
authorization for release of any work records, 
employment medical records, or other clinical 
records which might be available.  The 
veteran's representative should be asked to 
assist the veteran to identify clinical and 
employment evidence.  

3.  The veteran should identify the facility 
at which he was incarcerated during the late 
1980s, and obtain any prison available 
clinical records including any physical 
examination reports or records.

4.  The National Personnel Records Center 
should be asked to search for personnel or 
administrative records related to the veteran 
and his service discharge, and should search 
for any separately-filed clinical records, 
such as psychiatric records.  

5.  After the veteran provides all available 
information about his post-service clinical 
records and his post-service employment, the 
RO should make a summary for the VA examiners 
of the veteran's known post-service 
employment, including the types of work 
performed.  

6.  The veteran should be afforded VA 
examination of the back.  The examiner should 
review the available service medical records, 
including any additional service records of 
any type which may be obtained on Remand, as 
well as any records obtained from employers, 
the summary of the types of employment the 
veteran performed, prison clinical records, if 
obtained, and any other relevant records, as 
well as the veteran's contentions.  After this 
information has been reviewed, the veteran 
should be examined.  The examiner should 
answer the following questions:

(i) What diagnoses should be assigned for 
the veteran's current disorder(s) of the 
back?  


(ii) For each back disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent likelihood, or greater) or 
whether it is less than likely (a likelihood 
below 50 percent) that the veteran acquired 
that back disorder in service.  

If, for any current back disorder, the 
examiner determines that it would be 
speculation to state the likelihood that there 
was or was not an etiologic link between the 
veteran's service and that back disorder, the 
examiner should so state, and should explain 
the reasoning for that determination.  

Inform the examiner that the term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against 
causation.

7.  The veteran should be afforded VA 
psychiatric examination.  The examiner should 
review the available service medical records, 
including any additional service records of 
any type which may be obtained on Remand, as 
well as any records obtained from employers, 
the summary of the types of employment the 
veteran performed, prison clinical records, if 
obtained, and any other relevant records, as 
well as the veteran's contentions.  After this 
information has been reviewed, the veteran 
should be examined.  The examiner should 
answer the following questions:

(i) What diagnoses should be assigned for 
the veteran's current psychiatric 
disorder(s)?  


(ii) For each current psychiatric disorder, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent likelihood, or greater) or 
whether it is less than likely (a likelihood 
below 50 percent) that, during the veteran's 
service, a psychiatric disorder was (a) 
incurred, or (b) had its onset or, (c) was 
first manifested by symptoms.  

If, for any current psychiatric disorder, the 
examiner determines that it would be 
speculation to state the likelihood that there 
was or was not an onset of manifestation of 
that disorder in service, the examiner should 
so state, and should explain the reasoning for 
that determination.  

Inform the examiner that the term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against 
causation.

8.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



